Citation Nr: 9909217	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  99-03 199	)	DATE
	)
	)



THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.





ATTORNEY FOR THE BOARD

A. Shawkey



INTRODUCTION

The veteran served on active duty from July 1965 to October 
1968.  This matter relating to attorney fees is before the 
Board of Veterans' Appeals (Board) following proceedings at 
the Roanoke, Virginia Regional Office (RO) of the Department 
of Veterans Affairs (VA) relating to claims by the veteran 
for VA benefits.


FINDINGS OF FACT

1.  In a written fee agreement, dated on May 21, 1998, the 
veteran retained the attorney, B. E., to provide legal 
services on a continuous basis of 20 percent of past-due 
benefits recovered.

2.  In a January 21, 1999, decision, the RO granted the 
veteran an increased evaluation for a herniated nucleus 
pulposus L5-S1, post operatively, from 20 to 40 percent, 
effective on September 21, 1998.

3.  There is no prior final Board decision with respect to 
the veteran's claim of entitlement to an increased rating for 
his service-connected back disability.


CONCLUSION OF LAW

The attorney is not eligible to charge a fee for services 
rendered in connection with the RO's January 1999 grant of 
entitlement to an increased rating for his post operative 
herniated nucleus pulposus L5-S1 from 20 percent to 40 
percent, effective September 21, 1998. 38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1998).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1998).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1998). 

The attorney B.E. was retained by the veteran on May 21, 
1998. 

On January 21, 1999, the RO granted an increased rating for 
post operative nucleus pulposus L5-S1 from 20 percent to 40 
percent, effective September 21, 1998.  However, as required 
by 38 C.F.R. § 20.609 (c) (1) (1998), there was no final 
decision promulgated by the Board with respect to the issue 
of an increased rating for this disability.  Therefore, the 
attorney is precluded by law from charging a fee.  As stated 
in In the Matter of the Fee Agreement of Smith, 10 Vet. App. 
311 (1997) (citing from In the Matter of the Fee Agreement of 
Smith, 4 Vet. App. 487, 490 (1993)), 'while an attorney is 
not precluded from performing services prior to the issuance 
of a first final BVA decision, the attorney is precluded from 
charging a fee for such services.'

It is noted that the attorney B.E. indicated in a March 1999 
letter to the RO that she had been notified of the amount of 
back benefits that the veteran was due and of the attorney 
fee that was being withheld; however, she was also notified 
that the amount being withheld for payment was contingent 
upon a determination by the Board of eligibility for payment 
of such a fee.

Inasmuch as the veteran's claim for an increased rating for 
his back disability was granted by the non-adversarial 
process of the RO and was never the subject of a final Board 
decision, no payment of attorney fees related to this claim 
is warranted or permitted.  38 U.S.C.A. § 5904(c)(1); 
38 C.F.R. § 20.609(c)(1); In the Matter of the Fee Agreement 
of Smith at 313-314.


ORDER

Eligibility for payment of attorney fees from past-due 
benefits is denied.  None of the veteran's past-due benefits 
resulting from the January 1999 rating decision which granted 
entitlement to an increased evaluation from 20 percent to 40 
percent for post operative nucleus pulposus L5-S1 effective 
September 21, 1998, should be paid by the VA to the attorney 
in this case.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals
